Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/494870 application originally filed September 17, 2019.
Amended claims 2, 5, 7-10, 15-21 and 24, filed May 10, 2022, are pending and have been fully considered.  Claims 1, 3, 4, 6, 11-14, 22, 23 and 25 have been canceled. 
Terminal Disclaimer
The terminal disclaimer filed on August 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/495797 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on August 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/494611 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 7-10, 15-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (EP 3075436 A1) hereinafter “Anderson” in view of Hansch et al. (US 2016/0130514) in view of “Hansch”.
Regarding Claims 2, 5, 7-10, 15-21 and 24
	Anderson discloses in the abstract, formulations of diesel exhaust fluid ("DEF") that include one or more functional additives and the use of such formulations for reducing deposits in the exhaust systems of engines that use DEF requiring Selective Catalytic Reduction ("SCR") catalysts are described.
	Anderson discloses in paragraph 0013, one functional additive comprises an adduct/reaction product of an α-substituted succinic anhydride with a polyalkylene glycol, a polyalkylene glycol derivative, or a mixture thereof, and water, wherein the α-substituted succinic anhydride is a compound of formula (I):

    PNG
    media_image1.png
    134
    153
    media_image1.png
    Greyscale

wherein R1 is C8-C22alkyl, C8-C22alkenyl, or C6-C10arylalkl.  
Anderson discloses in paragraph 0016, the polyalkylene glycol derivative may be a polyethylene glycol derivative, a polypropylene glycol derivative, a polybutylene glycol derivative, a derivative of a co-polymer between two or more of a polyethylene glycol, a polypropylene glycol, and a polybutylene glycol, and mixtures thereof.  Anderson discloses in paragraph 0018, the molecular weights for polypropylene glycols, polybutylene glycols, and co-polymers are from about 100 to about 10,000. 
Anderson discloses in paragraph 0055, the adducts of an α-substituted succinic anhydride with a polyalkylene glycol can be prepared by methods known to those skilled in the art. For example, approximately a 1:1, 2:1, or 1:2 molar equivalent of alkyl substituted succinic anhydride to polyalkylene glycol.
Anderson does not disclose the fuel composition having a sulfur content and therefore Anderson has met the limitation of the present invention of having less than 50 ppm of sulfur (less than 50 ppm encompasses zero). 
	It is to be noted, Anderson discloses a fuel system of a diesel engine comprising fuel injectors and rotary fuel pumps found in an internal combustion engines but fails to further teach a diesel engine having a high pressure fuel system wherein the diesel engine has a pressure in excess of 1350 bar.
However, it is known in the art to supply a fuel composition comprising a reaction of a polycarboxylic acid and alcohols with additional additives to a high pressure diesel engine, as taught by Hansch.
Hansch discloses in paragraph 0001, additives for reducing the level of or preventing deposits in the injection systems of direct injection diesel engines, especially in common rail injection systems, for reducing the fuel consumption of direct injection diesel engines, especially of diesel engines with common rail injection systems, and for minimizing power loss in direct injection diesel engines, especially in diesel engines with common rail injection systems.  Hansch further discloses in paragraph 0004, in the common rail system, the diesel fuel is conveyed by a pump with pressures up to 2000 bar into a high-pressure line, the common rail. Proceeding from the common rail, branch lines run to the different injectors which inject the fuel directly into the combustion chamber. The full pressure is always applied to the common rail, which enables multiple injection or a specific injection form.  Hansch discloses in paragraph 0006, in modern common rail diesel engines, under particular conditions, for example when biodiesel-containing fuels or fuels with metal impurities such as zinc compounds, copper compounds, lead compounds and other metal compounds are used, deposits can form on the injector orifices, which adversely affect the injection performance of the fuel and hence impair the performance of the engine, i.e. especially reduce the power, but in some cases also worsen the combustion. The formation of deposits is enhanced further by further developments in the injector construction, especially by the change in the geometry of the nozzles (narrower, conical orifices with rounded outlet). For lasting optimal functioning of engine and injectors, such deposits in the nozzle orifices must be prevented or reduced by suitable fuel additives. 
Hansch discloses in paragraph 0211, the fuel additized with the inventive quaternized additive is a gasoline fuel or especially a middle distillate fuel, in particular a diesel or biodiesel fuel.  Hansch discloses in paragraph 0212, the fuel may comprise further customary additives to improve efficacy and/or suppress wear. Hansch further discloses in paragraph 0213, in case of diesel fuels, these are primarily customary detergent additives, carrier oils, cold flow improvers, lubricity improvers, corrosion inhibitors, demulsifiers, dehazers, antifoams, cetane number improvers, combustion improvers, antioxidants or stabilizers, antistats, metallocenes, metal deactivators, dyes and/or solvents.
Hansch discloses in paragraph 0216, the customary detergent additives are preferably amphiphilic substances which possess at least one hydrophobic hydrocarbon radical with a number-average molecular weight (Mn) of 85 to 20 000 and at least one polar moiety selected from: (Da) mono- or polyamino groups having up to 6 nitrogen atoms, at least one nitrogen atom having basic properties; (Db) nitro groups, optionally in combination with hydroxyl groups; (Dc) hydroxyl groups in combination with mono- or polyamino groups, at least one nitrogen atom having basic properties; (Dd) carboxyl groups or the alkali metal or alkaline earth metal salts thereof; (De) sulfonic acid groups or the alkali metal or alkaline earth metal salts thereof; (Df) polyoxy-C2- to C4-alkylene moieties terminated by hydroxyl groups, mono- or polyamino groups, at least one nitrogen atom having basic properties, or by carbamate groups; (Dg) carboxylic ester groups; (Dh) moieties derived from succinic anhydride and having hydroxyl and/or amino and/or amido and/or imido groups; and/or (Di) moieties obtained by Mannich reaction of substituted phenols with aldehydes and mono- or polyamines. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the fuel composition of Anderson as the fuel supply in the high pressure diesel engine of Hansch.  The motivation to do so is to use a diesel fuel that reduces deposits and increases combustion under increased pressure conditions.

Response to Arguments
Applicant’s arguments with respect to claim(s) May 10, 2022 have been considered but are moot because the new ground of rejection does not rely on the newly applied combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Latosha Hines/Primary Examiner, Art Unit 1771